ORDER

PER CURIAM.
Defendant Johnny E. Smith (“Defendant”) appeals a judgment on a conviction finding him guilty of one count of second-degree drug trafficking, section 195.223 RSMo (1994), and one count of misde*641meanor possession of marijuana, section 195.202 RSMo (1994). He contends the trial court plainly erred in finding he had knowingly, intelligently and voluntarily waived his right to a jury trial and the trial court erred in overruling his motions for a judgment of acquittal as the state did not prove beyond a reasonable doubt he had constructive possession of the bedroom in which the drugs were found.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).